Citation Nr: 1410759	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from April 2004 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2008 and December 2009 rating decisions off the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently rated at 10 percent  for his low back disability and 10 percent for his right knee disability.  He was last evaluated for his low back disability in May 2008; and he was last evaluated for his right knee disability in November 2009.  During the Board hearing, the Veteran testified that his low back and right knee disabilities have continued to worsen since he was last examined.  He noted that his back disability has limited his ability to continue working at his previous employer.  He also noted that he experiences increasing symptoms in his right knee when he attempts to stand from a squatting position.

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  As it appears that the Veteran's low back and right knee disabilities have worsened since he was last evaluated, he must be provided with new examinations to assess the present severity of his low back and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA back and knee examinations by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, AMIE, and VBMS) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

Low Back Disability:

The examiner must examine to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to or part of the Veteran's low back disability, to include any radicular neuropathy involving the lower extremities or other neurological abnormalities, associated with the low back disability.  All indicated tests, including range of motion studies, must be performed.

The examiner is to identify all low back orthopedic and neurologic pathology found to be present. The examination must include the results of all indicated orthopedic and neurologic tests and studies necessary. Orthopedic testing must include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present. To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, the examiner is to state whether the lumbar spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes. 

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present, and opine as to whether any neurologic abnormality found (to include of the lower extremities or any genitourinary or other abnormality) is associated with the Veteran's low back disability. The examiner must also state whether the Veteran has any other objective neurologic abnormalities associated with his low back disability, such as any bowel or genitourinary pathology. 

After all necessary tests are conducted, the examiner must opine as to the impact of the Veteran's overall low back disability on his ability to work. A complete rationale for any opinion expressed and conclusion reached must be provided.

Right Knee Disability:

The examiner must examine to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's right knee disability.  All indicated tests, including range of motion studies, must be performed.

The examiner is to express the findings of range of motion studies in degrees and on both flexion and extension, and fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion and extension, including during periods of flare-up.  The examiner must discuss whether the Veteran has any right knee instability or subluxation.  The examiner must also opine as to the impact of the Veteran's right knee disability on his ability to work.  A complete rationale for any opinion expressed and conclusion reached must be provided.

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



